DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connector part” and “a plug-in connection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami US 5729441.
Regarding claim 1, Murakami US 5729441 discloses (in Fig. 7) an electrical or electronic device (device of Fig. 7) with a housing (2/3/30), 
the housing comprising: 
a rear wall (30a) and a side wall (30c) peripherally surrounding the rear wall (30a), 
a first region (7) and a second region (region between 3 and 5), 
7) comprising a shielding (5) from the second region (region between 3 and 5) with respect to electromagnetic compatibility (EMC), 
a stepped projection (4) on an inner side of the side wall (30c) and/or of the rear wall (30a), 
wherein the shielding for electromagnetic compatibility comprises: 
a shielding plate (5) that delimits the first region (7) from the second region (region between 3 and 5), and 
an electrical connection of the shielding plate (5) to the side wall (30c) and/or to the rear wall (30a) via a peripheral region of the shielding plate (5) that areally overlaps the stepped projection (4) of the housing (2/3/30), at least along most of its length, and is fastened on it (shielding plate 5 is in directly fastened on stepped projection 4 as a leg portion 9 of 5 is securely tightly sandwiched held between the long side 2a of the chassis 2 and the side 3a of the covering 3 when 3 is fixed to 2 by means of  screws 10; see Col. 5 Ln. 44-50), 
wherein the rear wall (30a) of the housing forms both a base area of the first region (7) and a base area of the second region (region between 3 and 5), 
wherein at least part of the shielding plate (5) lies flat on the rear wall (30a) and thereby electrically contacts the rear wall (30a as depicted in Fig. 7) directly.

Regarding claim 4, Murakami discloses the electrical or electronic device as claimed in claim 1, further comprising a releasable cover (3) arranged opposite the rear wall (30a) of the housing (2/3/30) and fastened on a periphery of the side wall (30c as depicted in Fig. 7).

Regarding claim 5, Murakami discloses the electrical or electronic device as claimed in claim 4, wherein the first region (7) is arranged between the rear wall (30a) and the shielding plate (5), while the second region (region between 3 and 5) is arranged between the shielding plate (5) and the cover (3 as depicted in Fig. 7).

Regarding claim 9, Murakami discloses the electrical or electronic device as claimed in claim 1, wherein the shielding plate (5) is releasably fastened on the stepped projection (4; through insertion and removal of screws 10).

Regarding claim 12, Murakami discloses the electrical or electronic device as claimed in claim 1, wherein the housing (2/3/30) is formed as a diecast housing (2/3/30).
The limitation “diecast” is considered to be a process limitation; and Applicant is reminded that the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).

Regarding claim 13, Murakami discloses the electrical or electronic device as claimed in claim 1, wherein the peripheral region of the shielding plate (5) comprises at a region (8) not areally overlapping with the stepped projection (4) a bent-away spring contact (8a in Fig. 7), which provides a resilient electrical contact with a rear wall (30a) of the housing (2/3/30 as depicted in Fig. 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of Minaguchi US 20130335941.
Regarding claim 2, Murakami discloses the electrical or electronic device as claimed in claim 1, wherein the shielding plate (5) comprises a clearance (clearance on sides of 5).
Murakami does not explicitly disclose a cable or a busbar, which electrically connects a component arranged in the first region (7) to a further component arranged in the second region.
However, Minaguchi US 20130335941 discloses (in Fig. 5) a shielding plate (31/32) comprises a clearance (31d/32d) configured to lead through a cable (29), which electrically connects a component (7) arranged in a first region (region within 31/32) to a further component (14 in Fig. 15) arranged in the second region (region outside of 31/32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the clearance of Murakami configured to lead 

Regarding claim 3, Murakami discloses the electrical or electronic device as claimed in claim 1, wherein the shielding plate (5) comprises an opening (opening on sides of 5) at which a connector part of a plug-in connection is attached.
Murakami does not explicitly disclose a connector part of a plug-in connection is attached.
However, Minaguchi US 20130335941 discloses (in Fig. 5) a shielding plate (31/32) comprises an opening (31d/32d) at which a connector part (29), of a plug-in connection (62 in Fig. 16) is attached.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the opening of Murakami have a connector part of a plug-in connection attached, as taught by Minaguchi, in order to provide electrical connection while shielding.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above.

Regarding claim 7, Murakami discloses the electrical or electronic device as claimed in claim 1. 

However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change to shape of the housing such that it is constructed in a stepped manner both on the inside and on the outside along a housing dimension oriented perpendicularly to the rear wall, so that the inner projection has a corresponding outer projection, which runs at least partially along the side wall of the housing, in order to provide to more housing space, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of Smith US 6275683.

Regarding claim 6, Murakami discloses the electrical or electronic device as claimed in claim 1, wherein the stepped projection (4) is arranged on the inner side of the side wall (30c) and completely surrounds an inner circumference of the housing.
Murakami does not explicitly disclose that the stepped projection completely surrounds an inner circumference of the housing.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the inner side of the side wall between 4 and bottom surface of 2 protrude inwards and have the stepped projection completely surrounds an inner circumference of the housing, as taught by Smith, in order to provide further support and additional supporting surface.

Regarding claim 8, Murakami discloses the electrical or electronic device as claimed in claim 1.
 Murakami does not explicitly disclose wherein the stepped projection comprises a plurality of stiffenings.
However, Smith discloses (in Fig. 1) a stepped projection (28) comprising a plurality of stiffenings (32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the stepped projection of Murakamin comprise a plurality of stiffenings, as taught by Smith, in order to provide further support.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of Ohoka US 20130322021.

Regarding claim 10, Murakami discloses the electrical or electronic device as claimed in claim 1.
Murakami does not explicitly disclose that the electrical or electronic device is formed as an inverter.
However, Ohoka US 20130322021 discloses an electrical or electronic device (1) formed as an inverter (1 see [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the electrical or electronic device of Murakami formed as an inverter, as taught by Ohoka, in order to provide an inverter with a shielded section.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami as applied to claim 1 above, and further in view of Daughtry US 20150201533.

Regarding claim 14, Murakami discloses the electrical or electronic device as claimed in claim 1.
Murakami does not explicitly disclose that the rear wall or the side wall of the housing comprises a clearance, which is covered by a heat sink arranged on an outer side of the rear wall or of the side wall, respectively, and is fastened on it, respectively.
However, Daughtry US 20150201533 discloses (in Fig. 1A) a rear wall (132) of a housing (130/110) comprises a clearance (136), which is covered by a heat sink (150) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the rear wall of Murakami comprises a clearance, which is covered by a heat sink arranged on an outer side of the rear wall or of the side wall, respectively, and is fastened on it, respectively, as taught by Daughtry, in order to provide heat dissipation.


Allowable Subject Matter
Claim 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 10, a combination of limitations that “wherein the first region of the housing contains power-electronic components of the inverter, while the second region contains connecting components for connecting the inverter to a DC current source, to an AC current sink, and/or separating elements”.  
None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “wherein the shielding plate comprises a removal device, by means of which easy removal of the shielding plate from the housing takes place, wherein the removal device comprises a clearance, a peripheral region bent around as a lug or an eye fastened on the shielding plate”.  
None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koch US 10206316 discloses a housing is formed as a diecast housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841
                                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841